Order entered September 10, 1962 unanimously reversed, on the law, the facts and in the exercise of discretion, and the petition dismissed, without costs. The record indicates that the sum of $200 per month, which the respondent is presently paying, is sufficient in the light of the respondent’s ability to pay and taking into consideration the needs of the child. In view of the fact that there has been no default in the payment of the $200 per month and there being no present indication that a default is likely in the future, a bond should not be required. Concur — Rabin, J. P., Tálente, McNally, Eager and Stener, JJ.